      Case 1:21-mj-00135-RMM Document 5 Filed 02/12/21 Page 1 of 3




                         UNITED STATES DISTRICT
                        COURT FOR THE DISTRICT OF
                               COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
       v.                                    : CRIMINAL NO. 21-MJ-135
                                             :
JUSTIN MCAULIFFE,                            :
     Defendant.                              :


    CONSENT MOTION TO CONTINUE PRELIMINARY HEARING AND FOR
                      EXCLUDABLE DELAY

       The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, respectfully files this Consent Motion to Continue the Preliminary

Hearing in the above-captioned matter from February 18, 2021 to May 19, 2021. The

Government and the defendant agree that there is good cause to extend the complaint in this

case from January 20, 2021, and to adjourn the preliminary hearing in this case to May 19,

2021. Defendant concurs in this request and agrees that it is in his best interest. In support

thereof, the government states as follows:

   1. On January 20, 2021, the defendant was arrested and charged by Criminal Complaint

       with knowingly entering a restricted area, in violation of 18 U.S.C. § 1752(a)(1) and

       (a)(2). The defendant made an initial appearance in the Northern District of New York

       and was released with conditions. His initial appearance was scheduled for February

       18 in the District of Columbia.

   2. The government and counsel for the defendant have conferred, and are continuing to

       communicate in an effort to resolve this matter. The current restrictions on counsel,

       particularly those impacting defense counsel’s ability to communicate with his client
                                             1
  Case 1:21-mj-00135-RMM Document 5 Filed 02/12/21 Page 2 of 3



   and the pandemic, have slowed this process. The parties agree that the complaint will

   remain in full force and effect through the new date of May 19, 2021. The parties agree

   that this stipulation and any order resulting therefrom shall not affect any previous

   order of pretrial detention or pretrial release.

3. The parties, therefore, would respectfully request that the preliminary hearing and the

   date by which an information or an indictment must be filed be continued until May

   19, 2021. The parties agree that the failure to grant this continuance “would deny

   counsel for the defendant . . . the reasonable time necessary for effective preparation,

   taking into account the exercise of due diligence,” 18 U.S.C. § 3161(h)(7)(B)(iv).

   Therefore, “the ends of justice served by the granting of such continuance [will]

   outweigh the best interests of the public and the defendant in a speedy trial,” 18 U.S.C.

   § 3161(h)(7)(A), and the parties request an order to that end. The parties agree that

   pursuant to 18 U.S.C. § 3161, the time from February 18, 2021 through May 19, 2021,

   shall be excluded in computing the date for speedy trial in this case.




                                          2
       Case 1:21-mj-00135-RMM Document 5 Filed 02/12/21 Page 3 of 3




Wherefore, the parties respectfully request that the Court continue the Preliminary Hearing in

this matter until May 19, 2021.

                                   Respectfully submitted,

                                   MICHAEL SHERWIN
                                   ACTING UNITED STATES ATTORNEY
                                   N.Y. Bar No. 4444188


                            By:    /s/ April N. Russo
                                   April N. Russo
                                   Assistant United States Attorney
                                   PA Bar No. 313475
                                   U.S. Attorney’s Office
                                   555 4th Street, N.W.
                                   Washington, D.C. 20530
                                   202-252-1717
                                   april.russo@usdoj.gov




                                             3
